DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of group I, claims 1-8 and 39, in the reply filed on 02/25/2021 is acknowledged.  The traversal is on the grounds that the amendment of claim 9 places therein the same subject matter that is present in independent claim 1. This is not found persuasive because while the claim groups now share a technical feature, it is not a special technical feature leading to unity of invention. As shown below, the technical feature that is the claimed product characterized by its structural and compositional features, was known in the art at the time of the instant filing. Thus, the shared technical feature is not a special technical feature, unity of invention is not present, and rejoinder of the product and process claims would not be proper.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application
2.	The claims 1-9 and 11-39 are pending in the application. Claims 1-8 and 39 are elected for examination on merits, and claims 9 and 11-38 stand withdrawn from consideration as non-elected. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Information Disclosure Statement (IDS)
5.	The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s  1-8 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	
	Claim 1 uses the closed, “consisting of” language to describe the content of stacked ceramic platelets. This amount is “to more than 80%” by volume; however, as this component would therefore not constitute the entirety of the sintered product, the closed, “consisting of” language should not be used, because the material making up the product would not be only this stacked platelet component. The metes and bounds of the claim are thus unclear and it is indefinite under USC 112. 
	Claim 1 further uses the limitation “the assembly.” There is not proper antecedent basis for this term “assembly,” as this is first mention. Further, it is unclear if the thickness of the “assembly” refers to the dimension of the platelet or to some grouping of platelets. 
	Claim 1 and its dependent claims 2-8 and 39 are therefore indefinite and rejected under USC 112. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-5 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deville et al (US 2015/0329431).
	Regarding claim 1, Deville et al teaches a sintered material comprised of oriented ceramic particles that are oriented platelets (see Abstract and Fig. 30), said material having a relative density greater than 90% (see paragraph 0278). The thickness of said platelets is less than 3 µm (see paragraph 0185). The width of the sintered material product is greater than 5 cm (see paragraph 0282). The Deville material comprises, in addition to the oriented ceramic particulate (platelet) phase, a secondary ceramic phase that can be alumina (see claim 13). As alumina is one of a small and finite number of components listed as a possible compound for the ceramic phase, selecting this compound would be a matter of routine optimization and experimentation in choosing from said small and finite list. The amount of said secondary ceramic particulate is greater than 20% (see paragraph 0145), and thus when alumina is selected it would comprise an amount meeting the instant claim limitation. The oriented particles constitute greater than 80% of said Deville material (see claim 4). As each limitation of instant claim 1 is met through routine optimization and experimentation with the teachings of the prior art of record, the claim is obvious and not patentably distinct. 
	Regarding claim 2, Deville et al teaches that the relative density can be greater than 95% (see 0278). 
	Regarding claim 3, Deville et al teaches a platelet thickness of less than 3.0 µm and greater than 0.5 µm. Thus, this range of 0.5-3.0 µm overlaps and renders obvious the range of instant claim 3. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 4, Deville et al teaches that the platelet (oriented ceramic particle) component of the inventive material can be boron nitride in an amount of 5-15% (see claims 2 and 5). As boron nitride is one of a small and finite number of components listed as a possible compound for the platelet component, selecting this compound would be a matter of routine optimization and experimentation in choosing from said small and finite list. Thus, when boron nitride is selected it would comprise an amount meeting the instant claim limitation. Claim 4 is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 5, Deville teaches embodiments wherein the platelet component has a length of less than 50 µm, 25 µm, or 10 µm (see paragraph 0184). In these embodiments, platelets with lengths of greater than 2 µm but less than the aforementioned amounts are rendered obvious by the prior art of record. These lengths would meet the further dimensional limitations of claim 5, and the claim is therefore not patentably distinct. 
	Regarding claim 39, Deville teaches a material for use in a device that can be a probe (see paragraph 0052). The material is comprised of oriented ceramic particles that are oriented platelets (see Abstract and Fig. 30), said material having a relative density greater than 90% (see paragraph 0278). The thickness of said platelets is less than 3 µm (see paragraph 0185). The width of the sintered material product is greater than 5 cm (see paragraph 0282). The Deville material comprises, in addition to the oriented ceramic particulate (platelet) phase, a secondary ceramic phase that can be alumina (see claim 13). As alumina is one of a small and finite number of components listed as a possible compound for the ceramic phase, selecting this compound would be a matter of routine optimization and experimentation in choosing from said small and finite list. The amount of said secondary ceramic particulate is greater than 20% (see paragraph 0145), and thus when alumina is selected it would comprise an amount meeting the instant claim limitation. The oriented particles constitute greater than 80% of said Deville material (see claim 4). As each limitation of instant claim 39 is met through routine optimization and experimentation with the teachings of the prior art of record, the claim is obvious and not patentably distinct. 
Allowable Subject Matter
11.	Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Claims 1-8 and 39 are rejected. Claims 9 and 11-38 are withdrawn from consideration as non-elected. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW12 March 2021